Name: COUNCIL REGULATION (EEC) No 2862/93 of 18 October 1993 amending Regulation (EEC) No 3915/92 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  documentation;  wood industry;  industrial structures and policy;  international trade
 Date Published: nan

 21 . 10 . 93 Official Journal of the European Communities No L 262/11 COUNCIL REGULATION (EEC) No 2862/93 of 18 October 1993 amending Regulation (EEC) No 3915/92 opening and providing (or the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products print from Canada could reach a level higher than the said volume of 600 000 tonnes ; whereas the volume of that part of quota reserved for these imports should be increased, therefore, by 30 000 tonnes, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, for newsprint, the Community has reached an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes, of which 600 000 tonnes are reserved, until 30 November of each year, exclusively for products from Canada, in accordance with Article XIII of the General Agreement on Tariffs and Trade ; whereas this agreement provides equally for the obligation to increase, by 5 % , that part of the quota reserved for imports from Canada, in the event that that part is used up before the end of a given period of one year ; whereas the quota of 650 000 tonnes was opened for 1993 by Regulation (EEC) No 3915/92 ('); Whereas the economic data at present available give rise to the belief that the requirements for importing news ­ HAS ADOPTED THIS REGULATION : Article 1 In the table which appears in Article 1 (1 ) of Regulation (EEC) No 3915/92, the quota volume of 600 000 tonnes opposite order No 09.0015 shall be replaced by that of 630 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 October 1993. For the Council The President A. BOURGEOIS (&gt;) OJ No L 395, 31 . 12. 1992, p. 15.